Citation Nr: 0405326	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a low-back 
injury to include lumbar degenerative disc disease and lumbar 
spondylosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Nashville, Tennessee, Regional Office (RO) that denied 
service connection for low back injury residuals to include 
lumbar degenerative disc disease and lumbar spondylosis.  The 
veteran has been represented by the Paralyzed Veterans of 
America, Inc., throughout this appeal.

For the reasons and bases discussed below, service connection 
for low back injury residuals to include lumbar degenerative 
disc disease and lumbar spondylosis is GRANTED.

The veteran submitted claims of entitlement to service 
connection for a chronic right hip disorder in October 1979 
and a chronic pelvis disorder in July 2000.  It appears that 
the RO has never acted upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when The Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


FINDING OF FACT

Low back injury residuals to include lumbar degenerative disc 
disease and lumbar spondylosis have been shown to have 
originated during active service.


CONCLUSION OF LAW

Low back injury residuals to include lumbar degenerative disc 
disease and lumbar spondylosis were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Low Back Injury Residuals

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The veteran's service medical records convey that the veteran 
was involved in a December 1977 motor vehicle accident in 
which a two and a half ton truck collided with his jeep.  
Treating Army medical personnel noted that the veteran 
sustained a left hip injury.  Service medical records dated 
from February 1978 to July 1979 show that the veteran 
complained of low back pain on multiple occasions.  The Army 
examiners repeatedly advanced impressions of muscle spasms in 
the lumbar area.  On his physical examination for service 
separation, the veteran was found to exhibit traumatic 
arthritis of the right hip.

A February 1997 private magnetic resonance imaging (MRI) 
study revealed findings consistent with L4 and L5 disc 
degeneration.  The private physician advanced an opinion of 
discovertebral joint degenerative changes at L4 and L5.  An 
April 1997 private clinical report advances impressions of 
lumbar spondylosis and degenerative changes at the L4 and L5 
levels.  The physician noted that the veteran presented a 
history of an inservice motor vehicle accident.  The 
physician commented that the accident could have contributed 
to the veteran's current lumbar spondylosis, although it is 
also possible that the accident would not have had any 
bearing on his current condition.

At an August 2000 VA orthopedic evaluation, the physician 
advanced an impression of lumbar spondylosis.  The physician 
reported that the veteran's service medical records showed 
persistent complaints of back pain following the inservice 
motor vehicle accident and opined that it was more likely 
than not that the inservice injury contributed to the 
veteran's current lumbar spondylosis.

At a February 2001 VA compensation examination, the examiner 
diagnosed the veteran with lumbar spondylosis with mechanical 
low back pain.  Contemporaneous X-ray studies of the lumbar 
spine revealed minimal anterior spurring at L4-5 disc.  After 
reviewing the veteran's service medical records, the 
physician opined that there was no way to prove or disprove 
whether the veteran's current diagnosis is related to the 
motor vehicle accident in 1977.

At an April 2002 VA orthopedic evaluation, the physician 
advanced an impression of L4-5 and L5-S1 degenerative disc 
disease.  VA physician commented that:

Based on the records I have been shown and the patient's 
statements indicating that his back pain started after 
an inservice motor vehicle accident, I believe his back 
pain is likely to be service-connected.

In a report of a December 2002 VA compensation examination, 
the physician advanced an impression of lumbar spondylosis 
and reported that there was a previous MRI evidence of L4-L5 
and L5-S1 degenerative disc disease.  The examiner noted that 
the veteran had a documented injury with low back pain in 
service and documented treatments for his back condition over 
several months.  He opined that although the current back 
condition is probably related to aging, it conceivably could 
have been accelerated by trauma from the motor vehicle 
accident.  He then concluded that it was as likely as not 
that his current lumbar degenerative disc disease and lumbar 
spondylosis could represent residuals of his inservice motor 
vehicle accident.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran sustained a hip injury as a result of his inservice 
motor vehicle accident.  Shortly thereafter, the veteran on 
multiple occasions complained of low back pain and was 
diagnosed with muscle spasms of the lumbar region.  Both VA 
and private physicians have diagnosed the veteran with lumbar 
degenerative disc disease and lumbar spondylosis.  VA 
physicians have related the veteran's current diagnoses to 
his inservice motor vehicle accident.  Given these facts and 
the absence of any competent evidence to the contrary, the 
Board finds that service connection is now warranted for low 
back injury residuals to include lumbar degenerative disc 
disease and lumbar spondylosis.

II.  Veterans Claims Assistance Act

In reviewing the issue of the veteran's entitlement to 
service connection for low back injury residuals to include 
lumbar degenerative disc disease and lumbar spondylosis, the 
Board observes that VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  A March 2001 RO letter to the veteran informed him 
of the Veterans Claims Assistance Act of 2000 (VCAA); the 
evidence needed to support his claim; what actions he needed 
to undertake; and how VA would assist him in developing his 
claim.  

The Court has held in Pelegrini that under 38 U.S.C. § 
5103(a), VA must provide the VCAA letter to the veteran 
before the initial unfavorable decision on a claim for VA 
benefits from the agency of original jurisdiction (AOJ).  
There remains no issue as to the timing of the notice.  The 
RO provided the notice in March 2001 and decided on the claim 
in September 2001.

The Court has also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate 
the claim; (2) inform the veteran about the information 
and evidence that VA will seek to provide; (3) inform 
the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, or something to 
the effect that the veteran should "give us everything 
you've got pertaining to your claim(s)."  In this case, 
although the VCAA notice letter does not strictly comply 
with the Court's guidance, the Board finds that such 
deficiency is not prejudicial to the veteran given the 
favorable resolution of his claim above.


ORDER

Service connection for low back injury residuals to include 
lumbar degenerative disc disease and lumbar spondylosis is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



